DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 6/16/2022 has been entered.
Claims 1-17 remain pending.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 3/2/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Double Patenting
Note that in the “REMARKS” filed 6/16/2022, Applicant mentions that a Terminal Disclaimer was filed, however, no Terminal Disclaimer appears to have been filed.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6, 9 and 18 of U.S. Patent No. 10,730,713 in view of Hu (US PGPUB 2011/0248066).
 Regarding Claim 1 of the instant application, Claims 6 and 18 of USP 10,730,173 recite essentially all features of the claimed invention of Claim 1 of the instant application. However, Claims 6 and 18 of USP 10,730,173 do not explicitly recite the outer housing comprising the fiber reinforced polymer material defining a channel extending through the handle portion and into the head portion, the channel configured to receive the staple holder and having an internal surface comprising the fiber reinforced polymer material, and wherein the housing is die-formed.
Channels defined within the outer housings of hammer tackers for receiving a staple holder are well known in the art and this feature does not patentably distinguish the claimed invention of Claim 1 over the claimed inventions of Claims 6 and 18 of USP 10,730,173. Attention can be brought to the teachings of Hu which also includes a hammer tacker (Figure 1) which includes an outer housing (shell 10) including a handle (11) and head (12) wherein the housing defines a channel (i.e. “inner chamber”; Para. 0022) which receives a staple holder (30) therein. Alternatively, the housing can be viewed as the shell (10) and the tank (20) as they are readily coupled and as shown the tank (20) defines a channel that receives the staple holder (30). 
As mentioned, the use of channel structures to accommodate a stapler holders is known in the art including hammer tackers as exemplified by Hu. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a channel structure as taught by Hu into the claimed inventions of  Claims 6 and 18 of USP 10,730,173 in order to properly accommodate and guide the staple holders within the hammer tacker. Note that with such a modification, the channel and its inner surface would readily comprise the FRP materials. 
Further, the use of die forming the material is not a patentably distinguishable feature over the claimed inventions of Claims 6 and 18 of USP 10,730,173. See the 103 rejections below for reference.
Regarding Claims 2-9, these claims do not comprise features that are patentably distinguishable over the claimed inventions of Claims 6 and 18 of USP 10,730,173. See the 103 rejections below for reference.
	Regarding Claims 10-11 of the instant Application, see Claim 9 of USP 10,730,173 which renders the claims 10-11 of the instant application unpatentable. 	Regarding Claim 12, although the claims of USP 10,730,173 do not mention carbon fiber reinforced polymer material being nylon, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “the carbon reinforced polymer material comprises between approximately 10% and approximately 40% by volume of carbon fiber”. This limitation renders the claim indefinite as neither upper bound or lower bound of the range are definite and therefore the scope of the claimed range is viewed as indefinite. Even further, one could readily view “approximately 10%” and “approximately 40%” each as its own individual range given the term “approximately”. The specification does not provide further clarity as to what these ranges are intending to encompass and therefore, this limitation is viewed as indefinite with no clear scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US PGPUB 2011/0248066-cited in IDS), in view of Lu (US PGPUB 2004/0164121- cited in IDS), and in further view of Burnett (US Patent 5,657,674-cited in IDS)  and “Features And Benefits of FRP Versus Metal” (cited in IDS).
Regarding Claim 1, Hu discloses a hammer tacker (Figure 1), comprising: 
an outer housing (shell 10, tank 20) comprising a handle portion (11) and a head portion (12), the outer housing (10); 
an elongated staple holder (30) carried at least partially within the outer housing (10, 20 via tank 20; see Paras. 0023-0024), the elongated staple holder (30) being slidable between a use position and a refill position (Para. 0028); 
the outer housing (10, 20) defining a channel (“inner chamber” or tank 20; note that either define a channel but for purposes of examination the “tank 20” will be referred to as the channel hereinafter) extending through the handle portion (11) and into the head portion (12 as shown), the channel (20) configured to receive the staple holder (30), wherein the staple holder (30) is slidable along the channel (20) of the outer housing (10, 20) between the use position and the refill position (See Paras. 0024 and 0028); and 
a staple driver assembly (striking mechanism 60) operable to drive a staple from the staple holder (30) into a workpiece (Para. 0027).

Note, in the event that the “inner chamber” of the shell (10) cannot be reasonably viewed as the channel and the tank (20) cannot be reasonably viewed as part of the outer housing, in which the Examiner does not concede to in either instance, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have integrated the tank (20) into either half of the shell (10) as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the channel being integral with the housing. Note with such integration, manufacturing/assembly time of the tacker can be reduced as less parts would need to be assembled.

However, Hu fails to explicitly disclose the outer housing (10,20) is die-formed from a fiber reinforced polymer material which defines the channel, wherein an internal surface (internal surface of 20) of the channel (20) comprises the fiber reinforced polymer material. 
First, attention can be brought to the teachings of Lu which includes a further hammer tacker (Figure 7) that includes an outer housing (casing 1) comprising a head portion (11) and a handle portion (12, 13; Para. 0038; Figure 10) and wherein the housing (1) includes an internal surface of a channel (which receives cartridge 3), wherein the casing (1) is die-formed (via injection molding which requires a die/mold) with a polymer melt-gas infused material (Para. 0046). 
It is known to use polymer materials to form outer housings of hammer tacker tools as taught by Lu. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the housing (10, 20) of Hu as a die formed polymer material as taught by Lu. By utilizing such a material, the weight of the tool can be readily reduced while decreasing vibration of the tool as taught by Lu (see Paras. 0047-0048). 
Secondly, attention can be brought to the teachings of Burnett which includes another hammer type tool (10; Figure 2) which comprises a body (30) comprising a handle housing portion (14) and a head portion (12) and striking heads (20, 22) wherein both the handle portion (14) and the head portion (12) are formed of die formed hammer body material (30; see Col 5, lines 59-67) fabricated from fiber reinforced thermoplastic (polymer) material having a lower density than known steel configurations of hammers (see Col 2, lines 57-61 and Col 5, line 38-67 for details on the materials and method of producing). 
The use of reinforced polymer materials in impact type tools is known in the art. Although Burnett is not a hammer tacker, the hammer tacker of Hu is actuated with an impact motion in a similar analogous manner. In view of this, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the material used to form the housing (10, 20) of Hu to include fiber reinforcements into the polymer material (i.e. of Lu) as taught by Burnett. By further modifying the housing material of Hu in such a manner, the desired stiffness and strength of the tool can be maintained while still reducing shock as taught by Burnett (see Col 2, lines 36-49 and Col 5, lines 45-54).
Further note that hammer tackers and the associated housings thereof are commonly constructed with metals such as sheet metal and “Features And Benefits of FRP Versus Metal” provides teachings that fiber reinforced polymer materials provide several benefits over metals such as having no rust, superior corrosion resistance, less expensive, and lighter in weight among other benefits. In view of these teachings and benefits outlined, it would be further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Hu to utilize a fiber reinforced polymer material as taught by Burnett as Lu teaches the use of polymer materials for housings in hammer tackers and Burnett further teaches the use of reinforcement materials within similar polymer materials with an impact tool.
Note: The test for combining references is what the combination of disclosures take as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 110 USPQ 209 (CCVA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA. 1969). In this case, Hu discloses a hammer tacker, Lu teaches the use of a die molded polymer material used for the housing of a hammer tacker, Burnett teaches the further use of fiber reinforcements in a polymer material used as a handle for an impact tool. As outlined above, when one of ordinary skill in the art at the time the invention was effectively filed in possession of Hu was presented with these teachings of Lu and Burnett, one would have been well motivated to not only incorporate a polymer material as the housing as taught by Lu to decrease the weight of the tool, but to also incorporate the reinforcements as taught by Burnett to ensure sufficient strength of the material. Further, the NPL reference “Features And Benefits of FRP Versus Metal” would provide further motivation to follow through with such a combination. 

Regarding Claim 3, Hu, as modified, discloses the staple holder (30) is configured to carry a plurality of staples thereon (Para. 0024), and wherein the interior surface of the channel is directly exposed to staples (see Para. 0024 which disclose the staples/nailing units straddling the track 32 and therefore the staples would be readily exposed to the interior of the channel).

Regarding Claim 4, Hu, as modified, discloses the plurality of staples carried by the staple holder (30) slidingly engage the interior surfaces (of 20; note that it can be readily assumed that the staples would readily slidably contact the channel, however, alternatively, the configuration of the holder 30 and channel 20 are clearly capable of accommodating staples with sizes that would readily slidingly contact the inner surfaces of the channel).

Regarding Claim 5, Hu, as modified, discloses opposite side surfaces of the channel (20) are formed by the fiber reinforced polymer material (taught by Burnett) of the outer housing (10, 20; see the modification in Claim 1 above as the entirety of the housing would be readily formed by the FRP material).

Regarding Claim 6, Hu, as modified, discloses a transverse cross-section taken through a middle of the handle portion (11) is devoid of metal except for the staple holder (30; as noted above, given the modification in view of Burnett, the housing 10, 20 would be readily embodied as a non-metallic material, further it can be at least implied that the staple holder 30 is metal). Alternatively, assuming arguendo that it cannot be implied that the holder (30) of Hu is metal, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively to embody the holder as metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further note, that staple holders are well known to be metal in the art of staplers and hammer tackers to provide stable support and slidable engagement surface with staples that are loaded. 

Regarding Claim 7, Hu, as modified, discloses the channel (20) comprises an upper surface (upper surface of 20) formed by the fiber reinforced polymer material (taught by Burnett- see above) of the outer housing (10, 20; see the modification above pertaining to Claim 1 as the entire housing 10,20 would be readily embodied as FRP given the teachings outlined).

Regarding Claim 8, Hu, as modified, discloses the channel (20) is defined by an arched channel surface (20 as shown) formed by the fiber reinforced polymer material of the outer housing (10, 20; note the modification outlined above).

Regarding Claim 9, Hu, as modified, discloses the staple holder (30) slidingly contacts portions of the inverted u-shaped channel surface (20) formed by the fiber reinforced polymer material (See above) of the outer housing (10, 20) when moved between the use position and the refill position (see Paras. 0024, 0028).

Regarding Claims 10-12, Hu, as modified, discloses several features of the claimed invention, however, Hu, as modified, does not readily disclose the fiber reinforced polymer material (taught by Burnett) comprises a carbon fiber reinforced nylon, wherein the carbon reinforced polymer material/nylon comprises between approximately 10% and approximately 40% by volume of carbon fiber.
However, with further reference to Burnett, Burnett further teaches that the body (30) formed from the fiber reinforced material can comprise a glass fiber reinforced nylon material wherein the fiber reinforcement comprises about 50% (which is viewed as including a value within “approximately 40%”) of the material of the body (30; see Col 5, lines 38-50) and further Burnett mentions that fiber reinforcements (i.e. 70; Figures 5-6) could readily include glass or carbon fibers (see Col 7, lines 48-51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the fiber reinforced polymer material that was incorporated into Hu (in view of Burnett- see Claim 1 above) as a fiber reinforced nylon wherein the fiber comprise approximately 50% of the volume of the material as Burnett notes that such a material substantially eliminates transference of shock from the head to the handle (see Col 5, lines 38-39). Further it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the fiber portion as a carbon fiber as taught by Burnett as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance one would have readily used either glass or carbon fibers as both would effectively provide sufficient reinforcement to the polymer material. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US PGPUB 2011/0248066-cited in IDS), in view of Lu (US PGPUB 2004/0164121- cited in IDS), Burnett (US Patent 5,657,674-cited in IDS), and “Features And Benefits of FRP Versus Metal” (cited in IDS), as applied to Claim 1, and in further view of Wingert (US Patent 5,735,444).

Regarding Claim 2, Hu, as modified, discloses the staple holder (30) is slidable along opposite side surfaces of the channel (20) but does not disclose a plurality of ribs formed on the side surfaces of the channel (20).
Attention can be brought to Wingert which teaches a stapling device (10; Figure 1)  that comprises a housing (12) including a channel (magazine 70; Figure 6) mounted therein (Col 4, lines 34-35), wherein the channel (70) includes side surfaces (76) that include ribs (86) formed thereon for guiding staples through the channel (70) towards a firing position (Col 4, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the channel of Hu by incorporating ribs in the side surfaces as taught by Wingert. By modifying Hu in this manner, the ribs would aid in guidance of the staples and will further provide stability to the channel as taught by Wingert (Col 4, lines 16-23).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 

	In response to Applicant’s arguments on Pages 5-6 of “REMARKS” that: 

    PNG
    media_image1.png
    43
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    573
    media_image2.png
    Greyscale


	Examiner respectfully asserts that the Applicant’s remarks/arguments cannot be readily used as support from the original disclosure and therefore cannot be readily used to provide further meaning to claim limitations previously introduced. Further, Examiner does not agree with the opinion that a skilled artisan would readily ascertain the scope as outlined by the Applicant in the remarks. Therefore, it can be concluded that “between approximately 10% and approximately 40%” still renders the claim indefinite as neither end of the range is bounded by a definite value. 


	In response to Applicant’s arguments that:

    PNG
    media_image3.png
    243
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    37
    567
    media_image4.png
    Greyscale


	Examiner respectfully asserts that Hu discloses that the “tank 20” is “firmly disposed in the inner chamber” which is formed by the “shell 10” and therefore can be readily viewed as one housing when disposed as one structure as described in Paragraph 0023. Further it is noted that given the manner in which the shell (10) and tank (20) are disposed, it is noted that an alternative modification was outlined above in the even that both the tank and shell together cannot be reasonably interpreted as the outer housing in which the examiner does not readily concede to. As outlined above, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have integrated the tank (20) into either half of the shell (10). 

	In response to Applicant’s arguments that:


    PNG
    media_image5.png
    329
    580
    media_image5.png
    Greyscale


	Examiner respectfully asserts that merely because the reinforced material is embedded within an outer casing does not preclude one from being motivated to incorporate the teachings of a reinforced polymer material into a handle/housing material such as that of Hu. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 2145 (III). In this instance, Burnett teaches the use of fiber reinforced polymer material for use in a handle housing material and given the benefits outlined, one would have been readily motivated to try such a material in the housing of Hu.

	In response to Applicant’s arguments that:

    PNG
    media_image6.png
    261
    577
    media_image6.png
    Greyscale


Examiner respectfully asserts that In response to Applicant's argument that the NPL document is non-analogous art, it has been held that the determination that a reference is from a non-analogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.
In this case, although the NPL document is drawn to storage tanks, the document further elaborates on reducing the weight of such tanks which is reasonably pertinent to the same reasoning that the Applicant is utilizing such a material as Para. 0047 of the specification refers to reducing the weight of the tool with such material. Therefore, the NPL document can be viewed as reasonably pertinent to the particular problem with which the inventor was involved.
Further it is also mentioned that the incorporation of the NPL document is merely an additional motivation and more of an adjunct teaching to further exemplify why it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the material of Hu to include the materials of Lu and/or Burnett. 

	In response to Applicant’s arguments that:

    PNG
    media_image7.png
    97
    565
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    71
    562
    media_image8.png
    Greyscale


	Examiner respectfully asserts that Burnett is merely relied on for teaching the use of a fiber reinforced material, no modification to Burnett is being outlined. However, if Applicant is arguing that it would not have been obvious to modify Hu, in view of Burnett, Examiner respectfully disagrees and notes that even though Burnett is still teaching a metal hammer head, this would not preclude one from utilizing the materials Burnett teaches for the handle portion as it is noted that Hu also would still have a metal striking mechanism. Further, incorporation of the materials of Lu and/or Burnett into Hu would not render Hu unsuitable for its intended use. Again it must be outlined that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/19/2022